Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the April Term, beginning March 26, 1962; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Sidney Liss, Esq., 90-04—161st St., Jamaica 32, N. Y., is assigned as counsel to prosecute the appeal. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.